Citation Nr: 1116692	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  08-23 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2002 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO granted the Veteran service connection for posttraumatic stress disorder, assigning an initial 30 percent disability rating.

As the appeal of the Veteran's claim for an initial rating in excess of 30 percent for posttraumatic stress disorder emanates from the Veteran's disagreement with the initial 30 percent rating assigned following the grant of service connection, the Board has characterized the claim as for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A hearing was held on March 14, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  After the hearing, the Veteran submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the Veteran's claims file reflects that he was provided a VA psychiatric examination in June 2007, pursuant to his claim of service connection for PTSD.  Report of that examination noted that the Veteran complained of nightmares, flashbacks, nervousness, and paranoia, as well as outbursts of anger.  He stated at the time that he believed his PTSD symptoms affected his ability to maintain both working and personal relationships.  More recent treatment records from the VA North Texas Health Care System document that the Veteran has been assessed as a moderate suicide risk, most recently in December 2010; he has also reported incidents of domestic violence and feelings of homicidal ideation and has been assessed a Global Assessment of Functioning (GAF) score of 40, most recently in December 2009.  He has further been noted by his VA treatment providers to complain of outbursts of anger as well as nightmares, flashbacks, anxiety attacks, and isolation.  

The Veteran stated at his March 2011 hearing that his PTSD has worsened since the date of his last VA examination in June 2007.  In that connection, the Board notes that when specifically asked by his representative in what way his PTSD had worsened, the Veteran stated that he had been experiencing worsening anxiety as well as increased isolation and sleeping problems.  The Veteran further testified that he had not worked since being fired from his last job and felt he was unable to work due to his quick temper.  He further stated in an October 2009 letter to VA that he believes his PTSD symptoms have worsened.

The Board notes that the Veteran is qualified, as a lay person, to report symptoms such as increased anxiety.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes here that the Veteran has claimed that his PTSD has worsened since his last examination, which occurred nearly 4 years ago.  In light of these complaints, therefore, a remand is required to have examiners supplement the record with a report regarding the current severity of the Veteran's PTSD.  Under these circumstances, the Veteran must be scheduled to undergo psychiatric examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A. 

The Board points out that where a Veteran appeals the initial rating assigned for a disability, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned.  Fenderson v. West, 12 Vet. App. at 126.  However, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Thus, in this case, a more recent VA examination may provide additional evidence showing that a higher initial or staged rating is appropriate.

Regarding the Veteran's claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU), the Board notes that the Court has recently held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to a TDIU is raised during the appeal of an initial rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.

The medical evidence of record shows that the Veteran has contended that he is unable to work because he does not like to be around people and is easily angered, which he contends are symptoms of his PTSD.  Thus, the Board finds that a claim of entitlement to a TDIU is reasonably raised by the record.  However, the RO has not expressly adjudicated the issue of entitlement to a TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction (AOJ), the Board must consider whether the Veteran has been prejudiced thereby).  Accordingly, the claim for entitlement to a TDIU must be remanded to the AOJ for adjudication prior to the rendering of a decision by the Board on this claim.

Relevant evidence concerning the Veteran's claim for a TDIU includes testimony at his March 2011 hearing that his PTSD symptoms render him unable to find or keep employment.  The Veteran has also stated to his VA treatment providers that he lost his last job in 2007 after getting into an argument with his supervisor and believes that he is unable to work due, in part, to his issues with anger.  The Board notes further that no VA examination has been conducted to assess the Veteran's current employability, based on both a thorough assessment of his service-connected disability and his educational and occupational history and experience.

Thus, upon review of the record, the Board also finds that a medical examination and opinion is needed in deciding the Veteran's claim for a TDIU.  The Veteran must be scheduled for a VA examination and the examiner requested to examine the Veteran, review the medical evidence, and provide a medical opinion addressing the question of whether the Veteran's service-connected PTSD renders him unemployable.  See 38 U.S.C.A. § 5103A(d); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.  The AOJ must also notify the Veteran that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran and his representative must be sent a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The Veteran must also be invited to submit any pertinent evidence in his possession, and the originating agency must explain the type of evidence that is his ultimate responsibility to submit.  The letter must clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  In addition, the AOJ should send the Veteran the appropriate application form for a claim for a TDIU.

2.  After securing any additional records, the Veteran must be scheduled for psychiatric evaluation and a TDIU evaluation at an appropriate VA medical facility and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the physician(s) designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

Psychiatric examination-The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected PTSD.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's PTSD symptoms.  A global assessment of functioning (GAF) score should be provided along with an explanation of the score's meaning.  A complete rationale must be provided for all opinions expressed.

TDIU examination-The examiner must consider the current severity of the Veteran's service-connected PTSD.  Report of the examination must include discussion of the Veteran's documented medical history and assertions.  In addition, the examiner must elicit from the Veteran and record for evaluation purposes a full work and educational history.  Following the above-requested examination of the Veteran and review of the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service-connected PTSD, without consideration of any non-service-connected disability, precludes substantially gainful employment that is consistent with the Veteran's education and occupational experience.

3.  The adjudicator must ensure that all examination reports comply with this remand and the questions presented in the examination requests.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  Consideration should be given to whether any "staged" rating is warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The AOJ must specifically consider whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or obtain additional medical evidence or medical opinion, as is deemed necessary.

If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished an appropriate supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


